Remarks
Claims 1-22 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Applicant makes various allegations about the previous claim interpretation section.  The Examiner notes that the current office action has a similar issue with respect to the amendments not actually being performed by the claims as noted below.  It is noted that this does not fall into any argument made by Applicant.  Indeed, 
With respect to Applicant’s arguments regarding 101, the Examiner notes that the instant claims are in no way similar to SRI.  Indeed, the instant claim 1’s analyze limitation only determines an application identifier.  This is something that is easily performed by the human mind.  Simply remembering and recalling app IDs is an easy matter, and is not at all similar to detecting suspicious activity by using network monitors and analyzing network packets as in SRI.  All of Applicant’s 101 arguments are directed to the instant claims being similar to SRI, which they are not.  The Examiner suggests that Applicant define some form of subject matter that must be performed on a computer, such as that discussed in SRI, if Applicant desires to use such an argument in the future.  
Applicant alleges “Claim 1 sets forth a user interface to” and copies in subject matter from claim 1.  However, Kumar is not cited as disclosing the entirety of this subject matter.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant then alleges “Kumar does not teach or suggest such a user interface.  The Office Action points to: ... regarding the user interface and presentation of information.  See Office Action pg. 10.  Of these exemplary citations, paragraphs 70-71, in which Kumar describes ‘allowing an administrator to clearly define and maintain 
A user interface to (Exemplary Citations: for example, Abstract, Paragraphs 22-26, 31, 37, 44, 45, 48, 59, 61, 66-71, 75-79, 81-85, and associated figures; user interface that portrays group in some fashion, for example):
In response to a determination that the security group for the application type does not exist, present information regarding a new security group for the application type (Exemplary Citations: for example, Abstract, Paragraphs 22-26, 31, 37, 44, 45, 48, 59, 61, 66-71, 75-79, 81-85, and associated figures; user interface that portrays group in some fashion, for example); and
Allow modification of existing policies and security groups associated with the application type (Exemplary Citations: for example, Abstract, Paragraphs 22-26, 31, 37, 44, 45, 48, 59, 61, 66-71, 75-79, 81-85, and associated figures; this passive step is met by doing nothing, which allows such modification to occur.  This is also met by the ability to perform any modification of policies and/or groups.  It is noted that existing category” and “The administrator can define the mapping using the suggested category”, clearly admitting that this step of allowing modification of existing policies and security groups associated with the application type is Applicant admitted prior art);
Since Applicant has refrained from providing any actual argument other than a general allegation, no further response is necessary or possible.  
Applicant then alleges “Prafullchandra fails to overcome the deficiencies of Kumar”, copies in a portion of paragraph 60, and alleges “However, mapping operations applicable to the new attribute is not” and copies in part of claim 1.  As with Kumar, Applicant does not provide any actual argument here other than a general allegation.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Prafullchandra discloses the following:
A user interface to (Exemplary Citations: for example, Abstract, Paragraphs 20-22, 28, 29, 31, 33, 36-39, 42, 44, 47, 54, 55, 57-61, and associated figures; suggesting category that administrator can then verify and define a specific mapping using the suggested category, for example):
In response to a determination that the security group for the application type does not exist, present a recommendation to create a new security group (Exemplary Citations: for example, Abstract, Paragraphs 
Allow modification of existing policies and security groups associated with the application type (Exemplary Citations: for example, Abstract, Paragraphs 22-26, 31, 37, 44, 45, 48, 59, 61, 66-71, 75-79, 81-85, and associated figures; this passive step is met by doing nothing, which allows such modification to occur.  This is also met by the ability to perform any modification of policies and/or groups.  It is noted that Applicant has already admitted (e.g., pages 7-8 of the response dated 7/19/2021) that Prafullchandra discloses “suggesting an existing category” and “The administrator can define the mapping using the suggested category”, clearly admitting that this step of allowing modification of existing policies and security groups associated with the application type is within Prafullchandra).  
Since Applicant has refrained from providing any actual argument other than a general allegation, no further response is necessary or possible.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to include “a user interface to” “allow modification of existing policies and security groups associated with the application type”.  However, the application as originally filed does not provide basis for allowing modification of existing policies and security groups associated with the application type nor does the application as originally filed explain just how a UI may possibly “allow” this to occur.  All independent claims have the same issue and are rejected for the same reasons.  All dependent claims are rejected at least based on their dependencies.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 has been amended to include “a user interface to” “allow modification of existing policies and security groups associated with the application type”.  However, it is unclear just how a UI may possibly “allow” this to occur.  This appears to be an entirely passive step met by doing nothing whatsoever.  However, a patent must include subject matter that is performed and not subject matter that is not performed.  That is, an invention cannot be distinguished based on doing nothing.  The metes and bounds of the claims are indefinite since one of ordinary skill in the art would not be able to determine how a user interface could possibly allow modification of existing policies and security groups associated with the application type.  All independent claims have the same issue and are rejected for the same reasons.  All dependent claims are rejected at least based on their dependencies.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) analyzing network communications, determining a type and a group, and presenting a 

Claim Interpretation
The claims include subject matter that has no patentable weight, such as any and all optional subject matter that need not be performed, such as “allow modification of existing policies and security groups associated with the application type” in claim 1, since such “modification of existing policies and security groups associated with the application type” never actually occurs.  At least all independent claims have at least similar issues.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (U.S. Patent Application Publication 2017/0126677) in view of Prafullchandra (U.S. Patent Application Publication 2017/0230419).  
Regarding Claim 1,
Kumar discloses an apparatus comprising:
Deep packet inspector circuitry to analyze a network communication from a virtual machine in a network environment to determine an identifier of an application (Exemplary Citations: for example, Abstract, Paragraphs 22-26, 37, 44, 45, 48, 59, 61, 66-71, 75-79, 81-85, and associated figures; analyzing request from VMs and determining IDs therefor, for example);
Security controller circuitry to determine an application type executing on the virtual machine (Exemplary Citations: for example, Abstract, Paragraphs 22-26, 37, 44, 45, 48, 59, 61, 66-71, 75-79, 81-85, and associated figures; application type may be primary user, secondary 
Determine if a security group exists for the application type (Exemplary Citations: for example, Abstract, Paragraphs 22-26, 37, 44, 45, 48, 59, 61, 66-71, 75-79, 81-85, and associated figures; determining if application/VM is in a group, for example); and
A user interface to (Exemplary Citations: for example, Abstract, Paragraphs 22-26, 31, 37, 44, 45, 48, 59, 61, 66-71, 75-79, 81-85, and associated figures; user interface that portrays group in some fashion, for example):
In response to a determination that the security group for the application type does not exist, present information regarding a new security group for the application type (Exemplary Citations: for example, Abstract, Paragraphs 22-26, 31, 37, 44, 45, 48, 59, 61, 66-71, 75-79, 81-85, and associated figures; user interface that portrays group in some fashion, for example); and
Allow modification of existing policies and security groups associated with the application type (Exemplary Citations: for example, Abstract, Paragraphs 22-26, 31, 37, 44, 45, 48, 59, 61, 66-71, 75-79, 81-85, and associated figures; this passive step is met by doing nothing, which allows such modification to occur.  This is also met by the ability to perform any modification of policies and/or groups.  It is noted that Applicant has already admitted (e.g., pages 7-8 of the response dated existing category” and “The administrator can define the mapping using the suggested category”, clearly admitting that this step of allowing modification of existing policies and security groups associated with the application type is Applicant admitted prior art);
But does not explicitly disclose that the network environment is a software defined network environment and a recommendation to create the new security group.  
Prafullchandra, however, discloses an apparatus comprising:
Deep packet inspector circuitry to analyze a network communication in a software defined network environment to determine an identifier of an application (Exemplary Citations: for example, Abstract, Paragraphs 20-22, 28, 29, 31, 33, 36-39, 42, 44, 47, 54, 55, 57-61, and associated figures; intercepting and analyzing requests including ID, IP address, name, or the like, as examples);
Security controller circuitry to determine an application type executing on the virtual machine (Exemplary Citations: for example, Abstract, Paragraphs 20-22, 28, 29, 31, 33, 36-39, 42, 44, 47, 54, 55, 57-61, and associated figures; application/resource type, attributes, role, and the like, as examples) and 
Determine if a security group exists for the application type (Exemplary Citations: for example, Abstract, Paragraphs 22-26, 37, 44, 
A user interface to (Exemplary Citations: for example, Abstract, Paragraphs 20-22, 28, 29, 31, 33, 36-39, 42, 44, 47, 54, 55, 57-61, and associated figures; suggesting category that administrator can then verify and define a specific mapping using the suggested category, for example):
In response to a determination that the security group for the application type does not exist, present a recommendation to create a new security group (Exemplary Citations: for example, Abstract, Paragraphs 20-22, 28, 29, 31, 33, 36-39, 42, 44, 47, 54, 55, 57-61, and associated figures; suggesting category that administrator can then verify and define a specific mapping using the suggested category, for example); and
Allow modification of existing policies and security groups associated with the application type (Exemplary Citations: for example, Abstract, Paragraphs 22-26, 31, 37, 44, 45, 48, 59, 61, 66-71, 75-79, 81-85, and associated figures; this passive step is met by doing nothing, which allows such modification to occur.  This is also met by the ability to perform any modification of policies and/or groups.  It is noted that Applicant has already admitted (e.g., pages 7-8 of the response dated 7/19/2021) that Prafullchandra discloses “suggesting an existing category” and “The administrator can define the mapping using the suggested category”, clearly admitting that this step of allowing modification of existing policies and security groups associated with the 
Regarding Claim 8,
Claim 8 is a medium claim that corresponds to apparatus claim 1 and is rejected for the same reasons.  
Regarding Claim 15,
Claim 15 is a method claim that is broader than apparatus claim 1 and is rejected for the same reasons.  
Regarding Claim 2,
Kumar as modified by Prafullchandra discloses the apparatus of claim 1, in addition, Kumar discloses that the security controller circuitry is further to, in response to a determination that the security group for the application type exists, add the virtual machine to the security group (Exemplary Citations: for example, Abstract, Paragraphs 22-26, 31, 37, 
Prafullchandra discloses that the security controller circuitry is further to, in response to a determination that the security group for the application type exists, add the virtual machine to the security group (Exemplary Citations: for example, Abstract, Paragraphs 20-22, 28, 29, 31, 33, 36-39, 42, 44, 47, 54, 55, 57-61, and associated figures).  
Regarding Claim 9,
Claim 9 is a medium claim that corresponds to apparatus claim 2 and is rejected for the same reasons.  
Regarding Claim 16,
Claim 16 is a method claim that is broader than apparatus claim 2 and is rejected for the same reasons.  
Regarding Claim 3,
Kumar as modified by Prafullchandra discloses the apparatus of claim 1, in addition, Kumar discloses that the deep packet inspector circuitry is to determine an application identifier associated with the application (Exemplary Citations: for example, Abstract, Paragraphs 22-26, 31, 37, 44, 45, 48, 59, 61, 66-71, 75-79, 81-85, and associated figures); and
Prafullchandra discloses that the deep packet inspector circuitry is to determine an application identifier associated with the application 
Regarding Claim 10,
Claim 10 is a medium claim that corresponds to apparatus claim 3 and is rejected for the same reasons.  
Regarding Claim 17,
Claim 17 is a method claim that is broader than apparatus claim 3 and is rejected for the same reasons.  
Regarding Claim 4,
Kumar as modified by Prafullchandra discloses the apparatus of claim 3, in addition, Kumar discloses that the deep packet inspector circuitry is to retrieve the application identifier from the network communication while the network communication is processing by a firewall (Exemplary Citations: for example, Abstract, Paragraphs 22-26, 31, 37, 44, 45, 48, 59, 61, 66-71, 75-79, 81-85, and associated figures); and
Prafullchandra discloses that the deep packet inspector circuitry is to retrieve the application identifier from the network communication while the network communication is processing by a firewall (Exemplary Citations: for example, Abstract, Paragraphs 20-22, 28, 29, 31, 33, 36-39, 42, 44, 47, 54, 55, 57-61, and associated figures).  
Regarding Claim 11,

Regarding Claim 18,
Claim 18 is a method claim that is broader than apparatus claim 4 and is rejected for the same reasons.  
Regarding Claim 5,
Kumar as modified by Prafullchandra discloses the apparatus of claim 1, in addition, Kumar discloses that the deep packet inspector circuitry is to, in response to a network communication from a new session, analyze a further network communication from the virtual machine (Exemplary Citations: for example, Abstract, Paragraphs 22-26, 31, 37, 44, 45, 48, 59, 61, 66-71, 75-79, 81-85, and associated figures); and
Prafullchandra discloses that the deep packet inspector circuitry is to, in response to a network communication from a new session, analyze a further network communication from the virtual machine (Exemplary Citations: for example, Abstract, Paragraphs 20-22, 28, 29, 31, 33, 36-39, 42, 44, 47, 54, 55, 57-61, and associated figures).  
Regarding Claim 12,
Claim 12 is a medium claim that corresponds to apparatus claim 5 and is rejected for the same reasons.  
Regarding Claim 19,

Regarding Claim 6,
Kumar as modified by Prafullchandra discloses the apparatus of claim 1, in addition, Kumar discloses that the deep packet inspector circuitry is implemented within a network (Exemplary Citations: for example, Abstract, Paragraphs 22-26, 31, 37, 44, 45, 48, 59, 61, 66-71, 75-79, 81-85, and associated figures); and
Prafullchandra discloses that the deep packet inspector circuitry is implemented within a software defined network (Exemplary Citations: for example, Abstract, Paragraphs 20-22, 28, 29, 31, 33, 36-39, 42, 44, 47, 54, 55, 57-61, and associated figures).  
Regarding Claim 13,
Kumar as modified by Prafullchandra discloses the medium of claim 8, in addition, Kumar discloses that the network communication is transferred within a network (Exemplary Citations: for example, Abstract, Paragraphs 22-26, 31, 37, 44, 45, 48, 59, 61, 66-71, 75-79, 81-85, and associated figures); and
Prafullchandra discloses that the network communication is transferred within a software defined network (Exemplary Citations: for example, Abstract, Paragraphs 20-22, 28, 29, 31, 33, 36-39, 42, 44, 47, 54, 55, 57-61, and associated figures).  
Regarding Claim 20,

Regarding Claim 22,
Kumar as modified by Prafullchandra discloses the apparatus of claim 1, in addition, Kumar discloses that the security controller circuitry is further to, in response to a determination that a security group for creation has been received, store an association of the application and the new security group to a security group database (Exemplary Citations: for example, Abstract, Paragraphs 22-26, 37, 44, 45, 48, 59, 61, 66-71, 75-79, 81-85, and associated figures); and
Prafullchandra discloses that the security controller circuitry is further to, in response to a determination that a security group for creation has been received, store an association of the application and the new security group to a security group database (Exemplary Citations: for example, Abstract, Paragraphs 20-22, 28, 29, 31, 33, 36-39, 42, 44, 47, 54, 55, 57-61, and associated figures; storing a mapping, for example).  

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Prafullchandra and DeCusatis (U.S. Patent Application Publication 2015/0169345).
Regarding Claim 7,
Kumar discloses software forwarding element circuitry to implement an element for transferring traffic including the network communication 
Prafullchandra discloses software forwarding element circuitry to implement an element for transferring traffic including the network communication within the software defined network (Exemplary Citations: for example, Abstract, Paragraphs 20-22, 28, 29, 31, 33, 36-39, 42, 44, 47, 54, 55, 57-61, and associated figures);
But does not explicitly reference a virtual switch.  
DeCusatis, however, discloses software forwarding element circuitry to implement a virtual switch for transferring traffic including the network communication within the software defined network (Exemplary Citations: for example, Abstract, Paragraphs 5, 12, 15, 17, 19, 21-24, 31-33, and associated figures; SDN virtual switch forwarding network communications, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the virtual switch of DeCusatis into the context-based authorization system of Kumar as modified by Prafullchandra in order to allow the system to use switch between VMs on a single host or multiple hosts, to ensure that the SDN’s controllers can find destination VMs, and/or to ensure that all communications can be properly routed.  
Regarding Claim 14,

Regarding Claim 21,
Claim 21 is a method claim that is broader than apparatus claim 7 and is rejected for the same reasons.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432